Warner, J.
This was a bill filed by the complainant to open and set aside a judgment obtained on a warranty for the sale of a slave, alleged to have been unsound at the time of the sale, on the ground that it was a contract for the salé of a slave as contemplated by the Constitution of 1868. The bill was demurred to in the Court below, and the demurrer sustained. In our judgment there was no error in the judgment of the Court'sustaining the demurrer, ancl dismissing the bill, on the statement of facts contained therein.
Let the judgment of the Court below be affirmed.